Citation Nr: 0717820	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-10 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to a disability evaluation greater than 10 
percent for dysthymic disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel




INTRODUCTION

The veteran had active service from May 1988 to March 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  


REMAND

The veteran submitted a PTSD questionnaire in April 2003.  He 
provided the first and last name ([redacted]) of a 
soldier that he saw wounded in action while serving in the 
Gulf War.  He specified the soldier's company, division, and 
squadron, and provided a time frame of December 1990 to May 
1991.  

With regard to this stressor, the veteran has not provided 
sufficient information for verification, namely, the dates of 
this stressor within a two-month time frame.  In order to 
verify a stressor for PTSD, the RO generally contacts the 
U.S. Army Joint Services Records Research Center (JSRRC) 
(formerly known as the Armed Services Center for Unit Records 
Research or USASCURR).  The JSRRC requires that veteran 
provide the RO, at a minimum, the dates of his stressors 
(within two months), the specific unit he was assigned to at 
the time of each stressor, the specific location of each 
stressor, and the full names of U.S. soldiers who were 
wounded or killed.  The stressor information provided by the 
veteran did not indicate the date of his stressor within a 
two-month time frame.  However, the claims folder is negative 
for any correspondence from the RO asking the veteran to 
provide the dates of his stressors within two months.   

Consequently, the RO must request the veteran to provide the 
approximate dates of his two stressors within two months.  If 
the veteran provides the requested information,  the RO 
should contact the JSRRC and provide them with the veteran's 
service dates, unit identification, and the approximate dates 
and locations of the alleged stressor incidents noted above, 
in order to corroborate the claimed stressors.  

The veteran is asked to provide as much detail as humanly 
possible. 

The veteran underwent a VA PTSD examination in June 2003; the 
examination report also addressed the veteran's dysthymic 
disorder.  The examiner listed pre-service PTSD stressors, 
such as being stabbed in the abdomen as a youth and 
witnessing a man shoot another man in a bar.  The examiner 
concluded that the veteran's PTSD was partially due to his 
pre-service stressors, such that 90 percent was due to pre-
military experiences and 10 percent was due to his military 
service.  The examiner did not make a similar analysis for 
the veteran's dysthymic disorder.  A remand is in order so 
that the veteran may undergo an examination to determine the 
current severity of his dysthymic disorder and obtain 
clarification with regard to the veteran's PTSD.  

Simply stated, one of the critical issues in this case is the 
nature and extent of the veteran's acquired psychiatric 
disorder caused by service. 

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  The Board has construed this decision to 
also affect claims for increased ratings.  In the present 
appeal, the veteran was not provided with notice regarding 
how a disability rating and an effective date would be 
assigned should the claim be granted.  As these questions are 
involved in the present appeal, the veteran should be 
provided with proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R.  § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if an increased rating is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the veteran that 
he must provide approximate dates of the 
stressors discussed below within a two-
month time frame.  

2.  If, and only if,  the veteran 
provides the requested information, the 
RO should review the file and prepare a 
summary of the alleged in-service 
stressor.  This summary should be 
forwarded to the JSRRC with a request for 
any information, to include unit records, 
which would assist in verifying the 
alleged in-service stressor.  If no 
records are available, a negative reply 
to that effect is required.  The stressor 
is as follows: the veteran witnessed 
Corey Peterson wounded in action.  

3.  The RO should schedule the veteran 
for a psychiatric examination to 
determine what portion of the veteran's 
acquired psychiatric disorder, to include 
dysthymic disorder, is related to his 
period of active service from May 1988 to 
March 1997, and what portion is related 
to non-service situations such as post-
service employment and family life.  The 
examiner should opine as to the current 
severity of his acquired psychiatric 
disorder.  

The examiner should also state whether 
the veteran's PTSD pre-existed service.  
The examiner should opine as to whether 
the claimed in-service stressor of 
witnessing a fellow soldier be wounded in 
action was sufficient to produce PTSD or 
to aggravate the veteran's pre-existing 
PTSD.  The examiner should opine as to 
what portion of the veteran's PTSD was 
caused by service and provide a rationale 
for the opinion.  Simply stated, one of 
the critical issues in this case is the 
nature and extent of the veteran's 
acquired psychiatric disorder caused by 
service from May 1988 to March 1997. 
The claims file must be provided to the 
examiner for review, the receipt of which 
should be acknowledged in the examination 
report.  

4.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

5.  Thereafter, the veteran's claims of 
entitlement to service connection for 
PTSD and an increased evaluation for 
dysthymic disorder should be 
readjudicated.  If the benefit sought 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  
After the veteran is afforded an 
appropriate opportunity to respond, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


